DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to teach or suggest first and second power groups of a same stator magnetic circuit where a central controller simultaneously directs a first power group to transfer electricity from its chemical cell to its stator pole and coil and a second power group to transfer electricity from its stator pole and coil to its chemical cell, as recited in claim 27; or first and second power groups of a same stator magnetic circuit, where each of the power groups separately comprises a stator pole and coil and a chemical cell that are electrically connected by only a singular controller, and the stator pole and coil is only directly electrically connected to the controller, and the chemical cell is only directly electrically connected to the controller, as recited in claim 36, when considered in view of the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLIE Y PENG/Primary Examiner, Art Unit 3649